Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Applicant’s amendment filed 7/1/2022 replaces nonce terms “power mode manager” and “power management module” with “power mode manager circuit” and “power management circuit” respectively. Accordingly, the associated claim limitations are no longer being interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appear to teach or suggest the combination of features claimed.
Amended claim 1 recites:
A storage device, comprising:
a non-volatile memory comprising a plurality of non-volatile memory cells;
a buffer memory configured to temporarily store write data to be written to the non-volatile memory or read data read from the non-volatile memory; and
a controller configured to receive a sleep mode signal from an external host, and calculate a data dump condition for writing the write data to the non-volatile memory,
wherein, when the sleep mode signal is received by the controller, the controller is configured to block a first power supplied to the non-volatile memory and set the buffer memory to one of a first mode in which a second power is blocked from being supplied to the buffer memory and a second mode in which the buffer memory operates with low power based on the data dump condition,
wherein the write data stored in the buffer memory is written to the non-volatile memory when the buffer memory is set to the first mode.

Hence, amended claim 1 is further drawn to a controller to receive a sleep mode signal and to compute a data dump condition which controls the buffer memory to enter a first mode (power blocking) or a second mode (self-refresh). A data dump condition may be construed as a rule or constraint which is a characteristic or condition for dumping the buffered write data.
	Corresponding support for a data dump condition appears to be derived from [SPEC, 0055, 00101], with further details at [SPEC, 00102-00143].

	The closest prior art of record, Shechter, teaches a memory device comprising a buffer and a nonvolatile memory, where the non-volatile memory and an AON partition may be set to lower power states. In such cases, the AON partition’s contents may be preserved or lost based on the particular power state set for the partition. When transitioning to an unpowered state, the contents of the AON partition are stored to nonvolatile memory [0006; 0042; 0051].
	Park discloses a memory device where the nonvolatile memory, in response to a sleep mode signal, cuts power to both the VM and the NVM [0068].
	Hence, Shechter and Park disclose methods for saving power in a memory device, whereby the VM, NVM, or combination thereof are set to lower power states such as a power-off or self-refresh state. However, neither specifically teaches or suggests conditioning the specific power state transitions based on a data dump condition calculated by the controller.

	Selecting a target power state based on additional information was also known. See:
	Brandl US 2021/0201986 discloses a signal to change power states, which include power-down states and self-refresh state. Each of the states may be entered and exited based on certain conditions as specified in JEDEC standards [0071].
	Muralimanohar US 2014/0208156 discloses known differences in the wake-up latency penalty and amount of energy reduction between different DRAM power modes [0129].
Belady US 2006/0184287 teaches a power management system which is configured to manage power states of different resources, e.g. memory [CLM 5], where the power state transitions may be executed in response to a prediction of the resource’s future utilization [0060-0062 CLM 2]. Power states may vary from normal to power off, standby, sleep, etc. [0050]. When the computed estimate is a long period, a more aggressive power saving state (e.g. powered off) may be used; when the computed estimate is a short period, a more conservative power saving state (e.g. standby) may be used [0050]. However, Belady is silent to a specific data dump condition used in the manner claimed – selecting between a self-refresh mode and power blocking mode.
Kam US 2012/0166822 discloses self-refresh and power-off power states for an eDRAM. A power-off saves more power than self-refresh [0038], although transitioning to power-off requires writeback of any dirty cache lines [0042]. A benefit to the self-refresh state is avoiding writing back dirty cache lines to memory [0037] while supporting rapid transition to the power-on state [0055]. A memory controller determines which low power state to place the DRAM into [0032-0033]. Selecting a target power state may be based on power states of other hardware [0033], activity levels of other hardware [0034], activity levels of the DRAM itself [0035], etc. Further, the controller may evaluate efficiency metrics to determine if making a particular transition results in a benefit [0049], e.g. by computing a cost-benefit ratio for each power state [0050]. An efficiency rating metric is thus defined for each power state and used to determine the next power state [0053-0056].

	Hence, the skilled artisan would have been aware of the power and latency implications of power state transitions, and how to compute certain performance metrics to determine which power state to transition to. The prior art further disclose selecting between a self-refresh mode and a power-off mode based on certain criteria.
	However, the cited prior art differs in that the assessed metrics do not constitute a data dump condition. While Kam’s efficiency metrics are indicative of benefits relating to selecting self-refresh or power-off modes, the metrics constitute conditions for selecting a self-refresh mode or a power-off mode, rather than a data dump condition which relates to dumping buffered write data. Similarly, Belady’s metrics relate to predictions of future activity and not a condition for performing a data dump of the buffered write data.
	Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136